DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 2: a colon “:” should be added after “including”.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2020/0023516 A1), in view of Deng et al. (WO 2013107124 A1).
a.	Regarding claim 1, Kato teaches:
A control method for a robot system, the robot system including 
a robot arm (Figs. 1 and 3, [0021] “The robot 2 has at least one link (movable portion) and at least one joint. The robot 2 is, for example, a six-axis articulated type robot.”),
…
the control method comprising: 
controlling the robot arm to sequentially position a control point ([0021] “The robot 2 includes a tool such as a C gun, an X gun, and a laser for performing welding such as spot welding, arc welding, and laser welding. The robot 2 may grip the workpiece and weld the workpiece by changing the position of the gripped workpiece with respect to the welding tool fixed at a predetermined position.”) of the robot arm to a plurality of target points (Fig. 3, [0031] “FIG. 3 illustrates a motion path in which the welding tool sequentially moves to the hit point position P1, a midpoint P1-1, a midpoint P1-2, and the hit point position P2.”), 
the controlling of the robot arm including: 
when the control point is located at the target point where the control point is to be located one point (Fig. 3, “midpoint P1-2”) previously to an object target point (Fig. 3, “hit point position P2”) of the plurality of target points, resetting a control parameter ([0030] “The motion parameters are, for example, time series data on the motion parameters indicating the velocity, the acceleration, the smoothness, and the like of each axis.”) for positioning the control point at the object target point based on the tilt ([0029] “In a case where each axis (joint) of the robot 2 is moved, for example, the control unit 30 outputs command data indicating the amount of change in axis angle for each control cycle to the motor that drives the axis. The control unit 30 acquires the motor state quantities (such as the current value, the position, the velocity, the acceleration, and the torque) of each motor of the robot 2 and uses the acquired motor state quantities in controlling the robot 2.”; Fig. 3, [0031] “In a case where each axis of the robot 2 moves in accordance with the three motion parameters of velocity, acceleration, and smoothness (in position) during the movement between the respective hit point and midpoint positions, the motion path from the hit point position P1 to the hit point position P2 is defined by the position of each axis of the robot 2 (or the position of the tool) at each hit point and midpoint position…, and the velocity, the acceleration, and the smoothness of each axis during the movement from the midpoint P1-2 to the hit point position P1-2.”); and 
positioning the control point at the object target point using the reset control parameter (Fig. 3, [0031]).
Kato fails to specifically teach a vehicle being movable and supporting the robot arm, and a tilt sensor configured to detect a tilt relative to a reference direction of at least one of the robot arm and the vehicle; and resetting control parameter based on the tilt from the reference direction.
However, in the same field of endeavor, Deng teaches a vehicle being movable and supporting the robot arm (Figs. 1, 5, and 7), and 
a tilt sensor (page 4 “angle sensor” or “orientation sensor”) configured to detect a tilt relative to a reference direction of at least one of the robot arm (page 4, 7th paragraph “Preferably, the second obtaining means comprises an angle sensor disposed on the mechanical arm for detecting a rotation angle thereof in a horizontal plane”; 8th paragraph “An angle signal of the corresponding coordinate axis of the second coordinate system in a horizontal plane with respect to the reference direction includes a detection signal of the angle sensor”); and 
adjust control parameter based on the tilt from the reference direction (page 4, last two paragraphs “Step S101): acquiring a positional relationship signal of the first coordinate system where the manipulation component of the remote controller is located and the second coordinate system where the end of the robot arm is located, and a motion direction signal of the manipulation component; Step S102): receiving station Deriving a positional relationship signal and the motion direction signal, and issuing a direction control command for controlling an end motion of the robot arm;  Step S103): controlling each of the arm joints according to the direction control command to move the end of the robot arm in the same direction as the control unit of the remote controller.”; page 8, 8th paragraph “the controller determines the end of the robot arm based on the detection signal of the angle sensor and the detection signal of the magnetic orientation sensor. Position signal relative to the reference direction; in this manner, the positional relationship between the second coordinate system of the turntable 22 and the end of the robot arm relative to the reference direction can be calculated by the magnetic orientation sensor and the angle sensor, and the installation positions of the two detection components are compared in this manner Flexible and convenient.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato to include a vehicle being movable and supporting the robot arm, and a tilt sensor for detecting a tilt relative to a reference direction of at least one of the robot arm, as taught by Deng. Such modification allows accuracy of movement of the robot arm and mobility of the robot arm in order to perform at multiple work stations without manual repositioning of the robot arm by an operator. 

b.	Regarding claim 2, the teachings of Kato as modified by Deng has been discussed above. Kato further teaches wherein the controlling of the robot arm includes, when the control point is located at the target point where the control point is to be located two or more points previously (Fig. 3, “midpoint P1-1”) to the object target point (Fig. 3, “hit point position P2”) of the plurality of target points, resetting the control parameter for positioning the control point at the object target point based on the tilt ([0029] “In a case where each axis (joint) of the robot 2 is moved, for example, the control unit 30 outputs command data indicating the amount of change in axis angle for each control cycle to the motor that drives the axis. The control unit 30 acquires the motor state quantities (such as the current value, the position, the velocity, the acceleration, and the torque) of each motor of the robot 2 and uses the acquired motor state quantities in controlling the robot 2.”; Fig. 3, [0031] “In a case where each axis of the robot 2 moves in accordance with the three motion parameters of velocity, acceleration, and smoothness (in position) during the movement between the respective hit point and midpoint positions, the motion path from the hit point position P1 to the hit point position P2 is defined by the position of each axis of the robot 2 (or the position of the tool) at each hit point and midpoint position…, and the velocity, the acceleration, and the smoothness of each axis during the movement from the midpoint P1-2 to the hit point position P1-2.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Deng, and further in view of Hirayama et al. (JP 4974242 B2).
a.	Regarding claim 3, Kato teaches where the control point is to be located one point previously to the object target point (Fig. 3, [0031] “FIG. 3 illustrates a motion path in which the welding tool sequentially moves to the hit point position P1, a midpoint P1-1, a midpoint P1-2, and the hit point position P2.”). 
Neither Kato nor Deng specifically teaches wherein the controlling of the robot arm includes, when a predetermined condition including a condition that a difference between a control parameter reset at a target point and a control parameter before resetting at the target point is outside a predetermined range is satisfied, issuing a warning. 
However, in the same field of endeavor, Hirayama teaches wherein the controlling of the robot arm includes, when a predetermined condition including a condition that a difference between a control parameter reset at a target point and a control parameter before resetting at the target point is outside a predetermined range is satisfied, issuing a warning ([0009], [0011] “In the present invention, when the ratio between the immediately preceding control parameter and the latest control parameter deviates from the upper and lower limit values defined in advance, the operator is notified.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato, as modified by Deng, to issue a warning when a predetermined condition including a condition that a difference between a control parameter reset at a target point and a control parameter before resetting at the target point is outside a predetermined range is satisfied, as taught by Hirayama. Such modification allows an operator to correct the control parameters in order for the robot arm to efficiently perform its operation. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Deng, and further in view of Tian (US 2013/0307459 A1).
a.	Regarding claim 4, Kato teaches where the control point is to be located one point previously to the object target point (Fig. 3, [0031] “FIG. 3 illustrates a motion path in which the welding tool sequentially moves to the hit point position P1, a midpoint P1-1, a midpoint P1-2, and the hit point position P2.”). 
Neither Kato nor Deng specifically teaches wherein the controlling of the robot arm includes, when a predetermined condition including a condition that a difference between a control parameter reset at a target point and a control parameter before resetting at the target point is outside a predetermined range is satisfied, adding target point between the two target points. 
However, in the same field of endeavor, Tian teaches wherein the controlling of the robot arm includes, when a predetermined condition including a condition that a difference between a control parameter reset at a target point and a control parameter before resetting at the target point is (inside) a predetermined range is satisfied, (omitting) a target point between the two target points ([0087] “The motion profile can automatically determine which segments can be skipped during calculation of the motion profile when a new move command is received. In some embodiments, the profile generator may determine which segments may be skipped based in part on …the difference between the current velocity and the target velocity (in the case of a velocity change), where smaller differences between the current and target state may suggest elimination of certain segments of the motion profile. In such embodiments, the difference between the current and target states may be compared with a set of defined difference ranges, where each defined difference range is associated with one or more segments that may be omitted from a corresponding motion profile.”).
	Tian does not explicitly teach when the control parameter difference between two target points is outside a predetermined range is satisfied, adding a target point between the two target points. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato, as modified by Deng and Tian, to adding a target point between the target point where the control point is to be located one point previously to the object target point and the object target point when a difference between a control parameter reset at a target point and a control parameter before resetting at the target point is outside a predetermined range is satisfied, which is implied in the above-mentioned citation of Tian that the opposite would be true. Such modification yields greater accuracy due to more gradual transitions between different control parameter phases.

b.	Regarding claim 6, Kato teaches where the control point is to be located one point previously to the object target point (Fig. 3, [0031] “FIG. 3 illustrates a motion path in which the welding tool sequentially moves to the hit point position P1, a midpoint P1-1, a midpoint P1-2, and the hit point position P2.”). 
	Neither Kato nor Deng specifically teaches wherein the controlling of the robot arm includes, when a predetermined condition including a condition that a distance between two target points is larger than a threshold value is satisfied, adding target point between the two target points. 
	However, in the same field of endeavor, Tian teaches wherein the controlling of the robot arm includes, when a predetermined condition including a condition that a distance between two target points is (smaller) than a threshold value is satisfied, (omitting) a target point between the two target points ([0086] “While motion profiles typically comprise the seven stages listed in Table 1 above, some point-to-point moves may not require all seven segments. For example, if the distance between the current state of the motion system and the target state is relatively small, the VEL_HOLD (constant velocity) segment of the motion profile may be eliminated.”; [0087] “0087] The motion profile can automatically determine which segments can be skipped during calculation of the motion profile when a new move command is received. In some embodiments, the profile generator may determine which segments may be skipped based in part on the total distance between the current position and the target position (in the case of a position change)… where smaller differences between the current and target state may suggest elimination of certain segments of the motion profile. In such embodiments, the difference between the current and target states may be compared with a set of defined difference ranges, where each defined difference range is associated with one or more segments that may be omitted from a corresponding motion profile.”).
	Tian does not explicitly teach when the distance between two target points is larger than a threshold value is satisfied, adding a target point between the two target points. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato, as modified by Deng and Tian, to adding a target point between the target point where the control point is to be located one point previously to the object target point and the object target point when a distance between the target point where the control point is to be located one point previously to the object target point and the object target point is larger than a threshold value is satisfied, which is implied in the above-mentioned citation of Tian that the opposite would be true. Such modification yields greater accuracy due to more gradual transitions between different control parameter phases.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, in view of Deng, and further in view of Pretlove et al. (US 2005/0149231 A1).
a.	Regarding claim 5, Kato teaches where the control point is to be located one point previously to the object target point (Fig. 3, [0031] “FIG. 3 illustrates a motion path in which the welding tool sequentially moves to the hit point position P1, a midpoint P1-1, a midpoint P1-2, and the hit point position P2.”) and the object target point (Fig. 3, “hit point position P2”).
Neither Kato nor Deng specifically teaches the controlling of the robot arm includes, when a distance between two target points is larger than a threshold value, issuing a warning.
However, in the same field of endeavor, Pretlove teaches the controlling of the robot arm includes, when a distance between two target points is larger than a threshold value, issuing a warning ([0047] “A reachability unit 20 checks whether a point is reachable for the robot end effector. The reachability unit 20 checks whether a point is within the working range of the robot and if the point is a singularity. When the operator specifies new waypoints or edits stored waypoints, it is essential that the waypoints and the path between the waypoints are reachable. Specifying a waypoint or a path which is not reachable, results in a visual message to the operator, e.g. by rendering the infeasible point or path with a dedicated color, pattern, or animation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kato, as modified by Deng, to issue a warning when a distance between two target points is larger than a threshold value, as taught by Pretlove, wherein the two target points are a target point where the control point is to be located one point previously to the object target point and the object target point, as taught by Kato. Such modification allows an operator to specify new target points that is within reach of the robot arm.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kroeger (US 10,035,266 B1) teaches methods, apparatus, systems, and computer readable media are provided for generating a trajectory for a robot to enable a reference point of the robot to reach a target waypoint.
	Matsunaga (US 2006/0155436 A1) teaches a plurality of nodes are designated within an area of movement of the robot and an edge is defined between a pair of nodes only if a distance from the one node to the other node is less than a threshold value and there is no obstacle on a line drawn between the one point and the other point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664